1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PCT Publication WO 2014/163198 as disclosed by the English language equivalent Nakai et al 2016/0082688 (see paragraphs 0078 and 0082-0083).
The claim is rejected essentially for reasons of record as set forth in the previous action with these additional comments.  Applicant has amended the claim to recite that a “same recess-protrusion pattern is formed on both sides of the fine structure body” and suggested that this defines over the applied reference, and indeed that providing such a structure would render the prior art unsuitable for its purpose.  However, such is simply not persuasive when the passages noted supra are read in their entirety.  Paragraph 0078 clearly discloses that the patterns on either side of the layer 16 are different “in this example”.  Ie, such may not be true for other examples.  Further, it is clearly disclosed in paragraph 0083 that making the patterns different “is preferable” from the viewpoint of increasing the cycle of the pattern on the outermost portion of layer 16 to obtain favorable abrasion resistance and decreasing the cycle on the other side—ie, the side adjacent to intermediate layer 14—for a favorable adhesion property and to suppress the generation of useless diffracted light.  It would appear that the generation of useless diffracted light would occur when the cycles are different, or at least markedly different.  Hence, one might interpret this to mean that the cycle values for each pattern would be made equal, or approximately equal.  The minimum cycle for both patterns is taught as exactly the same—25-80 nanometers.  The upper limit for the outermost pattern is 400 nm, while 1,000 nm is taught as the upper limit for the other pattern. The range of suitable cycle values for each pattern overlaps between 25 or 80 nm and 400 nm, and certainly one would have chosen any value between 80 nm and 400 nm for both patterns given the disclosure of the reference as a whole.  On this basis, it is submitted that the claim as amended remains anticipated.  If not anticipated, it is submitted that one of ordinary skill in the art would have been easily able to choose a cycle value—below 400 nm-- that is equal on both sides so that both patterns would react similarly in refraction and diffraction to incoming light.  Further, there is no evidence that employing the same cycle for each pattern would render the article unsuitable for its purpose.  This is submitted to be an erroneous conclusion adopted by applicant in an effort to advance patentability for a claim that simply is not patentable.  Again, a reference is not limited to preferred embodiments, In re Boe, 148 USPQ 507.  Indeed, a claim that even contradicts a preferred embodiment of a reference can still be anticipated by or obvious over that reference.  It is submitted that this is exactly the situation in the instant case.  
2.Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. Applicant’s comments have been essentially addressed in paragraph 1, supra.  It is respectfully submitted that even if the instant structure is not preferred in the applied reference, it is either anticipated by or obvious thereover.  Further, contrary to applicant’s arguments, there is absolutely no suggestion that making the patterns the same on each side of the fine structured body (16) would render the article unsuitable for its purpose.  At the very most, it may not be preferred, but such does not mean it would be unsuitable.  As already noted, such also does not mean that it is not anticipated, or obvious.  
3.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
             
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742